UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 3 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGEACT OF 1 TO COMMISSION FILE NUMBER 0-27757 CASE FINANCIAL INC. (Exact Name of registrant as specified in its charter) DELAWARE (State of other jurisdiction of incorporation or organization) 33-0529299 (I.R.S. Employer Identification Number) 7668 El Camino Real, Ste.104-106, Carlsbad, CA (Address of principal executive offices) (Zip code) (760) 804-1449 (Issuer's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of issuer's common stock outstanding as of August 16, 2010: 42,185,145 EXPLANATORY NOTE This Amendment No. 3 on Form 10-Q/A for Case Financial Inc. (the “Company”) hereby amends its Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, which was originally filed with the Securities and Exchange Commission on August 23, 2010 and then amended on September 2, 2010, and September 15, 2010.The sole purpose of this Amendment No.3 on Form 10-Q is to amend and replace the certifications of its chief executive officer and chief financial officer that were filed as Exhibits 31.1 and 31.2 to the Original Filing.The certifications are being replaced to include language that was inadvertently omitted in the certifications filed with the Original Filing. This amendment does not reflect events that have occurred after the filing of the Original Filing, and should be read in conjunction with the Original 10-Q and Amendment No. 1 and Amendment No. 2. ITEM 6.EXHIBITS The following documents are filed as part of this report: Exhibit No. Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes Oxley Act of 2002. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: November 22, 2010 Case Financial, Inc. By: /s/ Michael Schaffer By: Michael Schaffer Its: Chief Executive Officer (Principal Executive Officer) By: /s/ Lawrence Schaffer By: Lawrence Schaffer Its: President and Chief Financial Officer (Principal Accounting Officer)
